Citation Nr: 1550946	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee for the period of appeal prior to April 8, 2013; and entitlement to an increased rating in excess of 30 percent for residuals of total left knee replacement, previously rated as DJD of the left knee for the period of appeal after June 1, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 until March 1969 and from January 1972 until July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The rating decision continued a 10 percent rating for DJD of the left knee. 

In December 2013, during the pendency of the appeal, the RO recharacterized the Veteran's left knee DJD to its current iteration (residuals of total left knee replacement) and granted a temporary 100 percent for the Veteran's left knee replacement residuals, based on surgical treatment necessitating convalescence, for the period from April 8, 2013 to May 31, 2013.  Then, the RO evaluated the Veteran's left knee replacement residuals under Diagnostic Code 5055, for prosthetic replacement of knee joint.  The Veteran was assigned a 100 percent disability rating for a year following surgical implantation of the prosthetic knee, from June 1, 2013 to May 31, 2014.  A 30 percent evaluation was assigned for the period of appeal beginning on June 1, 2014.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In October 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in an October 23, 2015 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary. Specifically, the duty to assist has not been satisfied.  Treatment records from the Veteran's primary care physician (PCP) and the physician who performed surgery on the Veteran's left knee that the Veteran has indicated may be relevant are not currently of record.  The claims file indicates that requests for records from these care providers were denied as the authorization for these records were completed without a valid date.  The Board finds that additional efforts should be undertaken to attempt to associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected left knee disability, including any VA or private facility from 2011 to the present.  The AOJ should undertake appropriate efforts to obtain and associate with the claims file any indicated records, to specifically include: records from West Wichita Family Physicians and J.J., M.D., the physician who performed his left knee surgery.  

2.  Following the above-directed development, and any other development deemed necessary, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



